                                           7 Filed 12/10/18
            Case 1:18-cv-10143-CM Document 9       11/08/18 Page 1
                                                                 3 of 3
                                                                      5



MUNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________x

Alec Tabak,


                                 Plaintiff(s),                     18 Civ. 10143 (CM) (SN)


        -against-


The Fader, Inc.,


                                Defendant(s).,
__________________ x

                               CIVIL CASE MANAGEMENT PLAN
               (for all cases except patent, IDEA, FLSA and ERISA benefits cases,
                   and cases subject to the Private Securities Litigation Reform Act)


       1. This case is/is not to be tried to a jury.


       2. Discovery pursuant to Fed.R.Civ.P. 26(a) shall be exchanged by January
                                                                         ____    11,
                                                                                  _2019
                                                                                     _


       3. No additional parties may be joined after _February
                                                      _ _ _ _22,
                                                              _ _2019
                                                                  _ _ _ _ _ _ __


                                            February
       4. No pleading may be amended after_ _ _ _ _ _22,
                                                      __ 2019
                                                          _ _ _ _ _ _ _ __


        5. If your case is brought pursuant to 42 U.S.C. § 1983: In keeping with the United States
Supreme Court's observation that the issue of qualified immunity should be decided before
discovery is conducted, counsel representing any defendant who intends to claim qualified
immunity must comply with the special procedure set forth in Judge McMahon's individual
rules, which can be found at www.nysd.uscourts.gov.


        Failure to proceed in accordance with the qualified immunity rules constitutes a waiver of
the right to move for judgment on the ground of qualified immunity prior to trial. Please identify
any party who is moving to dismiss on qualified immunity grounds.
                                            7 Filed 12/10/18
             Case 1:18-cv-10143-CM Document 9       11/08/18 Page 2
                                                                  4 of 3
                                                                       5




        6. All discovery, including expert discovery, must be completed on or before
____     April
            _ _26,__ 2019
                       _ _ _ _ _ _. (For personal injury, civil rights, employment
discrimination or medical malpractice cases only): Plaintiffs deposition shall be taken first, and
shall be completed by _  April
                          ___   5, _2019
                                       _ _ _ . PLEASE NOTE: the phrase "all discovery,
including expert discovery" means that the parties must select and disclose their experts'
identities and opinions, as required by Fed. R. Civ. P. 26(a)(2)(B), well before the expiration of
the discovery period. Expert disclosures conforming with Rule 26 must be made no later than the
following dates: Plaintiff(s) expert report(s) by _March
                                                   _ _ _1,_2019 _ _ _ _ _ ; Defendant(s)
expert report(s) by _March
                       _ _ _30, __   2019
                                       _ _ _ __


       7. Judge McMahon's Rules governing electronic discovery apply automatically to this
case. The parties must comply with those rules unless they supercede it with a consent order.
The text of the order will be found at www.nysd.uscourts.gov.


         8. Discovery disputes in this case will be resolved by the assigned Magistrate Judge, who
 is _Sarah
      ___    Netburn
               _ _ _ . The first time there is a discovery dispute that counsel cannot resolve on
their own, notify Judge McMahon's Chambers by letter and she will sign an order referring your
case to the Magistrate Judge for discovery supervision. Thereafter, go directly to the Magistrate
Judge for resolution of discovery disputes; do not contact Judge McMahon. Discovery disputes
do not result in any extension of the discovery deadline or trial-ready date, and Judge McMahon
must approve any extension of the discovery deadline in non-prose cases. The Magistrate Judge
cannot change discovery deadlines unless you agree to transfer the case to the Magistrate Judge
for all purposes. Judge McMahon does not routinely grant extensions so counsel are warned that
 it they wait until the last minute to bring discovery disputes to the attention of the Magistrate
Judge, they may find themselves precluded from taking discovery because they have run out of
time.


         9. A joint pre-trial order in the form prescribed in Judge McMahon's individual rules,
together with all other pre-trial submissions required by those rules (not including in limine
motions), shall be submitted on or beforeMay       24, 2019 . Following submission of the joint
                                              _______
pre-trial order, counsel will be notified of the date of the final pre-trial conference. In limine
motions must be filed within five days of receiving notice of the final pre-trial conference;
responses to in limine motions are due five days after the motions are made. Cases may be called
for trial at any time following the final pre-trial conference.


          10. No motion for summary judgment may be served after the date the pre-trial order is
due. The filing of a motion for summary judgment does not relieve the parties of the obligation
to file the pre-trial order and other pre-trial submissions on the assigned date.


        11. The parties may at any time consent to have this case tried before the assigned
                                            7 Filed 12/10/18
             Case 1:18-cv-10143-CM Document 9       11/08/18 Page 3
                                                                  5 of 3
                                                                       5



Magistrate Judge pursuant to 28 U.S.C. Section 636(~).


         12. This scheduling order may be altered or amended only on a showing of good cause
that is not foreseeable at the time this order is entered. Counsel should not assume that
extensions will be granted as a matter ofroutine.




Dated:
         New York, New York



Upon consent of the parties:
[signatures of all counsel]


 /s/Richard Liebowitz




                                            SO ORDERED:




                                            Hon. Colleen McMahon
                                            United States District Judge
